DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 20 and 30 is/are objected to because of the following informalities:
Claim 20 recites “a second leg of the leg spring” in line 4.  Examiner suggests amending to --a second leg of the spring--.
Claim 30 recites “comprises on of” in line 2.  The examiner suggests amending to --comprises one of--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuation mechanism and energy harvesting module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 16-19 and 21-30  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Broker et al. US 2017/0317460.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Broker discloses (see figures below) a hand actuatable plier tool, comprising: a plier head (5) for handling a workpiece; two plier handles (2, 3) pivotably connected with one another for movement between an open position and a closed position; an electronic monitoring unit (7) arranged on a first of said plier handles and within which at least a number of handling procedures can be counted and stored; and said electronic monitoring unit including an electronic circuit (11) and a signal transmitter (8,9,12) emitting actuation signals to said electronic circuit when the plier tool is actuated, said signal transmitter including an energy harvesting module (82,92,123) for supplying energy to said monitoring unit and an actuation mechanism (81,91,122) which activates the signal transmitter (¶0011-16).

    PNG
    media_image1.png
    329
    582
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    307
    583
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    327
    520
    media_image3.png
    Greyscale

As for claim 17, Broker discloses wherein said actuation mechanism is coupled with said energy harvesting module in such a manner that at least a section of an actuation distance of said actuation mechanism can be used by said energy harvesting module to collect energy for said signal transmitter (¶0013-14).
As for claim 18, Broker discloses wherein the actuation mechanism includes an actuation tappet (81,91) slidably retained on said first plier handle during pivotal movement of said plier handles into the closed position and which is coupled with an actuation lever (84/85,96) of said energy harvesting module.
As for claim 19, Broker discloses a housing (32,33) removably connected with said first plier handle (2,3), said electronic monitoring unit (7) being arranged in said housing (¶0043).
As for claim 21, Broker discloses wherein said energy harvesting module comprises one of an inductive, piezoelectric and capacitive module (¶0014-18).
As for claim 22, Broker discloses wherein the electronic circuit includes at least one display device (¶0019).
As for claim 23, Broker discloses wherein said electronic monitoring unit comprises a counting unit (7) which is activated by actuation of said actuation mechanism of said energy harvesting module.
As for claim 24, Broker discloses wherein said electronic monitoring unit comprises a wear calculation unit which is activated by actuation of said actuation mechanism of said energy harvesting module, and wherein said electronic monitoring unit includes a first measuring unit coupled with said electronic circuit for acquisition of a clamping force exerted during actuation of the plier tool (¶0020-22 and ¶0039-42).
As for claim 25, Broker discloses wherein said first measuring unit for the acquisition of a clamping force exerted during the actuation of the plier tool is arranged near said plier head (5, ¶0020-22 and ¶0039-42).
As for claim 26, Broker discloses wherein said electronic circuit calculates a useful life value of the plier tool from the measured clamping force values and the number of actuations performed by the plier tool (¶0020-22 and ¶0039-42).
As for claims 27-29, Broker discloses wherein the electronic monitoring unit includes a measuring unit that is coupled to the electronic circuit for acquiring actuation distance covered during actuation of the plier tool () wherein said circuit calculates a quality inspection value of the actuation procedure from the measured clamping force value and the actuation distance of an actuation of the plier tool wherein said energy harvesting module comprises said second measuring unit (¶0020-22 and ¶0039-42). Broker discloses wherein one or more output devices are provided for information and wherein the electronic circuit is designed to add signals produced by the movement of the crimping grips into its closed position (actuation distance) to compare them with one or more limit values (quality inspection value) and to emit a signal by the outputting device as a function of the result of this comparison (¶0020).
As for claim 30, Broker discloses wherein the plier tool comprises one of crimping pliers and wire stripping pliers.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glockseisen US 2016/0078338 and Kelly US 2013/0233043 are drawn to electronic devices for measuring tool actuation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYRONE V HALL JR/           Primary Examiner, Art Unit 3723